     Case 4:20-cv-04267 Document 10 Filed on 03/01/21 in TXSD Page 1 of 1
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 01, 2021
                    UNITED STATES DISTRICT COURT
                                                                        Nathan Ochsner, Clerk
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

JABCO Oz Fund, LLC,                      §
          Plaintiff,                     §
                                         §
v.                                       § Civil Action No. H-20-4267
                                         §
Faatuise Roberts, et al.,                §
            Defendants.                  §

                                    ORDER

      Defendants’ Motion to Continue (Dkt. 9) is granted. The Initial Conference

is reset to April 9, 2021, at 10:00 a.m. The conference will be conducted by Zoom.



      Signed at Houston, Texas, on March 1, 2021.


                                     __________________________
                                                Peter Bray
                                        United States Magistrate Judge
